Citation Nr: 1200202	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include fused vertebrae.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to April 1979, from January 1984 to January 1988, and from January 1988 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge, sitting in Buffalo, New York, in August 2011.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim of entitlement to service connection for a cervical spine disability, to include fused vertebrae.

Upon review of the service treatment records associated with the Veteran's claims file, it does not appear that each of the Veteran's periods of service are adequately represented.  Rather, it appears that a large portion of the Veteran's service treatment records are missing.  The RO/AMC must attempt to obtain any of the Veteran's outstanding service records.


During the Veteran's August 2011 Travel Board hearing, the Veteran stated that he began receiving Social Security Administration (SSA) benefits in 2009 for his cervical spine disability.  It does not appear that the RO was aware of the Veteran's SSA award prior to his hearing.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the RO should obtain all records associated with the SSA determination.

Finally, upon receipt of the Veteran's SSA disability determination records, he should be scheduled for a new VA cervical spine examination.  The Board has determined that the VA compensation examination performed in February 2009 was inadequate for multiple reasons.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, not only was the February 2009 VA examination conducted by a nurse practitioner who failed to provide adequate reasons and bases for her determination that the Veteran's current cervical spine disability was not related to his military occupational specialties (tactical aircraft maintenance specialist and crew chief).  A new examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to contact the National Personnel Records Center, and any other relevant source, to obtain any outstanding service treatment records for the Veteran.  The Veteran's periods of service are as follows: July 22, 1975 to April 6, 1979 and from January 4, 1984 to September 15, 1989.  Any response received in accordance with this request should be memorialized in the Veteran's VA claims file.

2.  The AMC/RO is requested to contact the SSA to obtain copies of any records associated with the Veteran's successful claim of entitlement to SSA disability benefits.  Any response received in accordance with this request should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the AMC/RO is requested to schedule the Veteran for a VA spine examination with a medical doctor.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner is requested to address the nature and etiology of the Veteran's current cervical spine disability.  Specifically, the VA examiner is requested to address the following:

(a)  State all diagnoses associated with the Veteran's cervical spine.

(b)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed cervical spine disabilities are the result of a disease or injury in military service.  The VA examiner is requested to address the Veteran's military occupational specialties of tactical aircraft maintenance specialist and crew chief, and their effect on his cervical spine.  The VA examiner is also requested to address the effect of the Veteran's subsequent career as a truck driver, and its impact on his cervical spine.


(c)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

